DETAILED ACTION
This action is pursuant to the claims filed on May 10, 2022. Claims 1, 21-22 and 23-39 are pending. Claims 2-20 and 23 are canceled. A complete action on the merits of claims 1 and 21-39 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 21-22, and 24-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein lateral movement in the first position of the first working arm, the second working arm, or both is a planar motion”. However, it is unclear how the first position which implies that the working arms are in a stationary configuration further includes a lateral movement. Similar lateral movement in the first position are recited in dependent claims 21 and 22. For the purposes of examination, the Examiner interprets said limitation as, the first and/or second working arms are laterally moveable in a planar motion toward the first position for gripping an item therebetween. Similar claim limitation is recited in independent claim 39 and is rejected for the same rationale as claim 1.
Claims 21-22, and 24-38 are rejected by virtue of its dependency on independent claim 1.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 21-22 and 24-39 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sutcu et al. (hereinafter ‘Sutcu’, U.S. Pat. No. 5,810,805, see IDS).
In regards to independent claims 1 & 39 and dependent claims 31-33, Sutcu discloses a forceps (col. 1, ln. 43-47: bipolar surgical device 10 in Figs. 1-2) comprising: 
a first working arm (main shaft of electrode 14) having a first tip (tip of electrode 14’), a first contact surface (lower surface of the electrode 14’), and a first rotation axis (col. 5, ln. 34-35: member 14 rotates);
a second working arm (main shaft of electrode 12’) having a second tip (tip of the electrode member 12’), a second contact surface (upper surface of the electrode 12’), and a second rotation axis (col. 5, ln. 34-35: member 12 rotates);
a skewing device operable to skew the first working arm, the second working arm, or both (col. 7, ln. 31-66: actuating mechanism 18 as shown in Fig. 13);
wherein the forceps are configured to move between a first position (Fig. 9) and a second position (Figs. 10 or 11) by rotation of the first working arm about the first rotation axis, rotation of the second working arm about the second rotation axis, or both rotation of the first working arm about the first rotation axis and rotation of the second working arm about the second rotation axis (Figs. 9-11 illustrates the arm 12’ rotating about a second rotation axis; however, both of the arms 12 and 14’ independently rotates about its rotation axis);
wherein in the first position the first contact surface is substantially opposite and facing toward the second contact surface (lower surface of electrode 14’ is opposite and in parallel registration with the upper surface of electrode 12’ in Fig. 9); 
wherein lateral movement in the first position of the first working arm, the second working arm, or both is a planar motion (Fig. 13 illustrates the actuation mechanisms that allows for rotating and axially moving the electrode 12; the user is able to rotate and axially move the electrode 12 simultaneously to provide for the claimed planar motion if adjustments in the axial and longitudinal locations are necessary; the Examiner further notes that the claim is silent as to the specific structures of the skewing device responsible for actuating the working arms into the claimed first and second positions and for providing the claimed lateral movement. Therefore, as long as the forceps of Sutcu is capable of providing the planar movement, it meets the claim limitation); and
wherein in the second position, the first working arm and the second working arm are in direct contact with one another, and the first tip and the second tip each form an edge on opposing sides of the forceps (the sharp tip 22 of the arm 12 comes into contact with the electrode 14’ since it requires an opposing force or support for the sharp tip to abut to so that the tissue therebetween can be mechanically cut and any outer edge of the first and second electrodes 12’ and 14’ form an edge; note that the top of the blunt portion 24 is opposite to the non-contacting side/edge of the tip of the electrode 14).
Sutcu further discloses wherein the first working arm includes a first connection surface opposite the first tip (the surface of electrode 14 that the distal tip of the sharp 22 abuts to; note that this surface faces away from or is perpendicular to the distal tip of the electrode 14) and the second working arm includes a second connection surface opposite the second tip (distal tip of sharp tip 22 of electrode 12; note that this surfaces faces away from or is perpendicular to the distal tip of the electrode 12), the connection surfaces are substantially smooth and planar (the distal tip of sharp tip 22 is longitudinally extending and is along a plane that is parallel to the longitudinal axis of the electrode arm 12; the surface of electrode 14 is also smooth and planar). The connecting regions is the connection features so that when the first working arm and the second working arm are in the monopolar position, they can be locked relative to each other by the user. 
In regards to claim 21, Sutcu further discloses the lateral movement in the first position of the first working arm and the second working arm or both is a scissor-like movement (col. 6, ln. 23-26: electrodes form bipolar scissors; the rotational movement of the electrode 12’ slides against the surface of the electrode 14’ to move into a parallel registration as shown in Fig. 9).
In regards to claim 22, Sutcu further discloses that the lateral movement in the first position is a pivoting motion of the first working arm, the second working arm, or both and away from a distal end of both the first working arm and the second work arm (the rotational movement of the electrodes 12’ is a pivoting motion about the axis of the working arm). 
In regard to claims 24 & 25, Sutcu further discloses wherein in the first position, the first tip is located on an opposing side and/or on a same side of the forceps as the second tip (distal face of the arms 12 and 14; note that in the parallel registration of the arms 12 and 14, the right portion of the distal face of the arm 12 is opposite to the left portion of the distal face of the arm 14; additionally, the right portion of the distal face of the arm 12 is on the same side as the right portion of the distal face of the arm 14).
In regard to claims 27 & 28, Sutcu further discloses wherein in the second position, the forceps are configurable such that the first contact surface faces in a same direction or in an opposite direction as the second contact surface (as shown in Fig. 10, both the lower surface of electrode 14’ and the cutting edge 24 face in a same direction toward the tissue disposed therebetween while the other blunt edge 24 faces away from the direction of the tissue). 
In regard to claims 29 & 30, Sutcu further discloses wherein the rotation of the first arm, the second arm or both is about 45 degrees or more (electrode 12’ rotates 360 degrees about an axis of the shaft 12 as shown in Figs. 9-11). 
In regards to claim 34, the Examiner notes that Sutcu’s first and second working arms are independently rotatable (col. 5, ln. 34-35) and therefore, both arms are capable of rotating about its respective rotation axis to move from the first position to the second position.
In regard to claims 35-37, Sutcu discloses wherein in the first bipolar position, a first therapy current or bipolar current is able to be passed between the first working arm and the second working arm through the items which the first working arm and the second working arm are gripping (col. 6, ln. 39-44: bipolar current is delivered between the electrodes 12’ and 14’ and as shown in Fig. 9 to coagulate the tissue therebetween; furthermore, the electrodes are coupled to an electrosurgical power source or voltage source).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sutcu as applied to claim 1 above.
In regards to claim 26, Sutcu discloses the invention substantially as claimed in claim 1 and discussed above. Sutcu discloses that the second tip is sharp for mechanical cutting (distal tip of the cutting edge 22 in Fig. 10). While Sutcu discloses that the working arm (electrode 14’) may have other shapes (col. 6, ln. 34-39), the embodiment as shown in Figs. 9-11, fails to disclose specifically that the first tip is sharp for mechanical cutting. 
In an alternate embodiment, Sutcu discloses that the same working arm can have a blade portion (14a” in Figs. 17-21) which tapers to a cutting edge (56 in Fig. 21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first tip of Sutcu so that it comprises a sharp tip for mechanical cutting. Providing a blade on each of the electrodes or tips ensures that during scissor-like movement, the tissue disposed therebetween is precisely and mechanically cut.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Sutcu as applied to claim 1 above, and further in view of Twomey et al. (hereinafter ‘Twomey’, U.S. PGPub. No. 2010/0179545).
In regards to claim 38, Sutcu discloses the invention substantially as claimed in claim 1 and discussed above. 
While Sutcu contemplates that the forceps can be used for monopolar and bipolar energy delivery and that when in the monopolar energy delivery configuration, only one of the working arm is activated for energy delivery while the other is disconnected from a voltage source (col. 8, ln. 22-25), Sutcu does not disclose the specific electrical configuration during the monopolar position. 
Twomey teaches a cutting member which can be configured for both mechanical and electrical cutting ([0219]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second working arm (tip 22 of electrode 12’ in Figs. 9-11) of Sutcu for both mechanical and electrical cutting as taught by Twomey. It is noted that electrode edge is the entire outer periphery when the electrodes 12’ and 14’ are in the second electrical confirmations. It is also well-known in the art that energy delivered during electrical cutting is a monopolar current in which the electrical current flows between the electrode in use for cutting which is the tip (22) and a return electrode. Electromechanical cutting ensures precise cutting of tissue with minimum blood loss. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,085,793. Although the claims at issue are not identical, they are not patentably distinct from each other because Paten ‘793 claims a forceps having first and second working arms (first and second working arms in claim 1), each of the working arms having a tip (first and second tips in claim 1), a contact surface (first and second contact surfaces in claim 1), a connection surface (first and second contact surfaces in claim 1) which are configured to move between a first position, bipolar position, and a second position, a monopolar position (see claim 1). 
Response to Arguments
Applicant's arguments filed on May 10, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument with respect to amended independent claim 1 that Sutcu fails to disclose, teach, or suggest a forceps comprising: “a skewing device operable to skew the first working arm, the second working arm, or both… wherein lateral movement in the first position of the first working arm, the second working arm, or both in a planar motion…” has been fully considered. While there was an agreement in the interview on March 9, 2022 that Sutcu fails to disclose a planar motion provided by a skewing mechanism, the claim does not reflect the agreed subject matter since the skewing mechanism does not impart the planar movement. Furthermore, Sutcu’s forceps is capable of providing the planar motion to position the working arms into the first position when the user proximally moves the electrode (12’a in Fig. 13) by actuating gear (32 in Fig. 13) while simultaneously rotating the electrode by relative movement of arms (26 and 28) which causes controlled rotation of the electrode (12’a). Therefore, the Examiner maintains the rejection in view of Sutcu.
Furthermore, Applicant’s remarks on page(s) 4 are solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 1 Given this lack of additional arguments against these rejections, each of the rejections under 35 U.S.C. 103(a) are tenable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        8/11/2022